Case 1:18-cv-01519-MN Document 140 Filed 05/18/20 Page 1 of 4 PageID #: 6149



                                   RICHARD L. RENCK
                               DIRECT DIAL: +1 302 657 4906
                             E-MAIL: RLRenck@duanemorris.com
May 11, 2020

BY VIA ECF & HAND DELIVERY

The Honorable Judge Maryellen Noreika
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19, Room 4324
Wilmington, DE 19801-3555

       Re:     Finjan, Inc. v. Rapid7, Inc. and Rapid7 LLC, Case No. 18-1519-MN (D. Del.)

Dear Judge Noreika:

         Pursuant to Fed. R. Civ. P. 26 and 37 and Paragraph 8(h) of the Court’s Scheduling Order
(D.I. 29), Defendants Rapid7, Inc. and Rapid7 LLC (“Rapid7”), respectfully request an order
compelling Plaintiff Finjan, Inc. (“Finjan”) to produce portions of, and exhibits to, deposition
transcripts of Yoav Samet, Philip Hartstein, Yuval Ben-Itzhak, and Daniel Chinn regarding
Finjan's intellectual property (the “Disputed Documents”) that were produced without redaction
by Finjan in another litigation, Finjan, Inc. v. Cisco Systems, Inc., C.A. No. 5:17-cv-00072-BLF-
SVK (N.D. Cal.) (“Cisco Action”). The Disputed Documents are identified in Finjan’s privilege
log, attached as Exhibit A. Rapid7 is not challenging the privilege claim for Finjan-RPD 414376.

       As an initial matter, Finjan may argue Rapid7 has not established the relevance of the
Disputed Documents. But, this is a non-sequitur, as Rapid7 does not have access to the withheld
portions of the documents. These documents were the subject of four depositions in the Cisco
Action involving two of the same asserted patents and two other related patents. Finjan has
produced these transcripts and redacted versions of the exhibits in response to Rapid7’s
discovery requests, but withheld certain portions only on the basis of privilege, not relevance.

        Finjan alleges that the Disputed Documents are protected by attorney-client and work
product privilege. However, the deposition transcripts themselves are available to Cisco
(Finjan’s adversary) in the Cisco Action. Each of the deposition exhibits was produced by Cisco
(not Finjan) in the Cisco Action. Despite asserting privilege over the exhibits in this case, Finjan
did not have them in its possession. Instead, the source of the exhibits was a former Cisco
employee, Yoav Samet, as evidenced by the documents’ Bates numbers in the Cisco Action (i.e.,
Cisco-Finjan-YS). Finjan’s privilege log neglects to list Samet as a recipient of most documents
– instead listing Finjan’s Board of Directors, employees and outside lawyers.

        Mr. Samet possessed these documents even though he was not a Finjan employee or
member of Finjan’s Board. Instead, Cisco was an investor in Finjan with a contractual right to
“observe” portions of Finjan’s board meetings. Samet Dep., Ex. B, at 23:17-24:20; Chinn Dep.,
Ex. C., at 38:8-39:17. Cisco designated Mr. Samet as its board observer. Ex. B, at 60:16-23.
Finjan thus sent these exhibits beyond the audience identified in its log, to a party (Cisco) and
non-lawyer (Samet), who merely had a contractual relationship with Finjan. Finjan (who bears
Case 1:18-cv-01519-MN Document 140 Filed 05/18/20 Page 2 of 4 PageID #: 6150


The Honorable Judge Maryellen Noreika
May 11, 2020
Page 2
the burden) has no evidence that there was a shared privilege between these parties. Further, the
testimony of both Samet and Finjan’s Chairman indicates that Finjan’s interactions with Cisco
when Cisco was an investor in Finjan did not involve patent matters. Ex. B, at 64:2-65:13; 68:12-
16 (
                                              ); Ex. C. at 219:1-15; 221:9-222:11 (


                                                    ); Ex. G at FINJAN-RPD 419205. Indeed, these
very deposition transcripts were created in an adverse matter between these parties. All of the
Disputed Documents relate to the subject matter of the Cisco Action, and will be presented to the
trier of fact in that case. See Finjan and Cisco Trial Exhibit Lists, Ex. D.

        No Privilege / Work Product Protection. Evidentiary privileges are “strictly construed.”
Univ. of Pa. v. EEOC, 493 U.S. 182, 189 (1990). The party claiming privilege “bears the burden
of establishing the privilege.” Del. Display Grp. LLC v. Lenovo Grp. Ltd., 2016 U.S. Dist.
LEXIS 21461, at *6-7 (D. Del. Feb. 23, 2016). Attorney-client communications are privileged if
they are made in confidence. Id. at *13 (citation omitted). ‘“[I]f a client subsequently shares a
privileged communication with a third party, then it is no longer confidential.’” Id.

         An exception to waiver of attorney-client privilege is the common interest doctrine. The
interest “must be ‘identical, not similar, and be legal, not solely commercial.’” Leader Techs.,
Inc. v. Facebook, Inc., 719 F. Supp. 2d 373, 376 (D. Del. 2010) (citations omitted). A common
interest may exist “where [entities] are co-defendants or are involved in or anticipate joint
litigation.” Union Carbide v. Dow Chemical, 619 F. Supp. 1036 (D. Del. 1985). To show they
are “‘allied in a common legal cause,’ the party asserting the privilege bears the burden of
showing ‘that the disclosures would not have been made but for the sake of securing, advancing,
or supplying legal representation.’” Del. Display, 2016 U.S. Dist. LEXIS 21461, at *14.

        Finjan claims the Disputed Documents are privileged based on its alleged confidential
relationship with Cisco. This relationship was defined by the Investors’ Rights Agreement
(“IRA”), whereby Cisco obtained the right to send an observer to Finjan’s board meetings. Ex. E,
at Section 2.7. Finjan argues Cisco’s board observer received these documents subject to a strict
NDA, but Finjan has not shown such an NDA exists. The NDA Finjan produced in this case is
Cisco’s “standard mutual NDA.” Ex. F, NDA. This NDA predates the IRA, relates only to
“                                                                                          ,” and
“
                           ” Id. 1 Unlike the agreements in MobileMedia Ideas LLC v. Apple Inc.,
890 F. Supp. 2d 508, 517-18 (D. Del. 2012), nowhere in either of Finjan’s agreements does it say
that Cisco was required to maintain Finjan’s privileged information. In fact, the IRA says the
opposite – it says Finjan’s “


1
 To the extent that Finjan points to the NDA referenced during Samet’s deposition (Ex. B, at
194:6-13), that NDA was executed in 2014, nearly a decade after Finjan provided the Disputed
Documents to Cisco. See Ex. H.
Case 1:18-cv-01519-MN Document 140 Filed 05/18/20 Page 3 of 4 PageID #: 6151


The Honorable Judge Maryellen Noreika
May 11, 2020
Page 3
                                      .” The primary purpose of the right to exclude is to
preserve the company’s attorney-client privilege. See Ex. C, at 223:9-224:9 (“

                        ”). Thus, Finjan had a mechanism to maintain privilege and chose not to.

        Further, any interest in Finjan’s patent litigation plans that Cisco had as an investor was a
commercial interest that is insufficient for privilege protection. Del. Display, 2016 U.S. Dist.
LEXIS 21461, at *17 (finding no privilege where plaintiff argued “the same interest in obtaining
strong and enforceable patents” existed). Likewise, “Plaintiffs have not identified any case which
holds that a mere right to receive a royalty, along with the obvious ‘interest’ in receiving that
royalty, suffices to create a shared, identical legal interest.” Id. Further, “a voluntary disclosure
of the opinion of counsel to a third party in order to gain a competitive advantage in the
marketplace evidences ‘tactical employment’ of the attorney-client privilege,” which “would be
unfair to [Finjan’s] present adversaries to continue to cloak the disclosed materials with the
attorney-client privilege.” Gtech Corp. v. Sci. Games Int'l, Inc., 2005 U.S. Dist. LEXIS 56099, at
*7 (D. Del. Nov. 22, 2005). Finjan’s disclosure to Cisco was not in an effort to formulate a joint
defense. See Corning Inc. v. SRU Biosystems, LLC, 223 F.R.D. 189, 190-91 (D. Del. 2004).

        Additionally, “[a]n exception to the work product doctrine applies when the documents
sought are prepared in the ordinary course of business.” Immersion Corp. v. HTC Corp., No. 12-
259-RGA, 2014 U.S. Dist. LEXIS 108856, at *4-5 (D. Del. Aug. 7, 2014); Fed. R. Civ. P.
26(b)(3)). For work product protection to apply, a court must find that “the primary purpose
behind its creation was to aid in possible future litigation.” Id. at *5. See Acceleration Bay LLC
v. Activision Blizzard, Inc., 2018 U.S. Dist. LEXIS 21506, at *5-6 (D. Del. Feb. 9, 2018)
(documents shared “‘for the purpose of obtaining funding to assert [the] patents’. . . and before
Plaintiff filed any litigation” are not work product).

        Any Privilege/Work Product Protection Was Waived. Finjan sued Cisco on its
intellectual property discussed in the Disputed Documents. By definition, Finjan and Cisco are
adversaries specifically relating to the subject matter in the Disputed Documents. “Any
disclosure to an adversary absent direct judicial compulsion is a voluntary disclosure.” Micron
Tech. v. Rambus Inc., 2006 U.S. Dist. LEXIS 108518, at *63 (D. Del. Mar. 6, 2006). Thus, even
if the Court finds that the Disputed Documents were initially privileged, any privilege was
waived once the parties became adversaries. “[O]nce privileged materials are turned over to an
adversary, the confidential nature of the materials and the privilege as to third parties is waived
even if the initial disclosure was subject to a confidentiality agreement.” Id. at *63-64.

         Likewise, work-product protection is lost when disclosure to third parties “enable[s] an
adversary to gain access to the information.” Westinghouse Elec. Corp. v. Republic of Phil., 951
F.2d 1414, 1428 (3d Cir. 1991). “A party cannot selectively share work-product and then expect
it to remain as a shield.” Advanced Micro Devices, Inc. v. Intel Corp. (In re Intel Corp.
Microprocessor Antitrust Litig.), 2008 U.S. Dist. LEXIS 125410, at *27-29 (D. Del. Mar. 6,
2008) (internal citations omitted). Here, the deposition transcripts were created in the very case
in which the parties are adversaries. Further, both parties have identified the unredacted versions
of the disputed deposition exhibits as trial exhibits to be presented to the jury in the Cisco
Action. Thus, these documents cannot be the protected work product of one of the adversaries.
Case 1:18-cv-01519-MN Document 140 Filed 05/18/20 Page 4 of 4 PageID #: 6152


The Honorable Judge Maryellen Noreika
May 11, 2020
Page 4


                                        Very truly yours,



                                        /s/ Richard L. Renck
                                        Richard L. Renck (#3893)

                                        Counsel for Rapid7, Inc. and Rapid7 LLC

RLR/chp
Attachments
